Filed 2/7/19
                             CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                    STATE OF CALIFORNIA



SUNRISE FINANCIAL, LLC, et al.,               D073772

        Petitioners,                          (San Diego County Super. Ct.
                                               No. 37-2013-00078078-CU-BT-CTL)
        v.

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

        Respondent;


OVERLAND DIRECT, INC., et al.,

        Real Parties in Interest.


        ORIGINAL PROCEEDINGS in mandate after the superior court denied a

peremptory challenge as untimely. Joel Wohlfeil, Judge. Petition denied.

        The Leichter Firm, Kevin J. Leichter and Andrew E. Hewitt for Petitioners.

        No appearance for Respondent.

        Blanchard, Krasner & French, Kipp Williams and John F. Whittemore for Real

Parties in Interest.
       In August 2017, San Diego County Superior Court Judge Joel Wohlfeil was

assigned as the independent calendar judge to preside over a case brought by Overland

Direct, Inc., and CTPC, LLC (collectively Overland) alleging defendants fraudulently

induced Overland to assign security interests in various properties to certain defendants.

In January 2018, Overland moved to transfer and consolidate its other cases involving

similar fraud allegations, including one from the San Bernardino County Superior Court

and one from the Los Angeles County Superior Court. (Code Civ. Proc., § 403; Cal.

Rules of Court, rule 3.500.)1 Some defendants in the San Bernardino and Los Angeles

cases were not already part of the San Diego County action, as they were third-party

purchasers of properties located in these other counties. Over written opposition by these

defendants, Judge Wohlfeil granted the transfer motion and ordered the San Bernardino

and Los Angeles cases transferred to San Diego County Superior Court and consolidated

with Overland's existing San Diego case.

       Three of the defendants in the San Bernardino action (referred to as the Sunrise

defendants)2 then brought a section 170.6 challenge against Judge Wohlfeil. The court

denied the challenge as untimely because the motion was filed more than 15 days after

the Sunrise defendants appeared in the action by filing their opposition to Overland's

section 403 transfer/consolidation motion.

1      All statutory references are to the Code of Civil Procedure. All rule references are
to the California Rules of Court.

2     These defendants are Sunrise Financial, LLC; Nice Team, LLC; and E & E
Mortgage Bankers Corp.

                                             2
       The Sunrise defendants filed a writ petition challenging the denial of their section

170.6 motion. After staying the San Diego County Superior Court proceedings, we

issued an order to show cause because section 170.6 rulings are not appealable and there

did not appear to be any published authority on the precise issue. We then granted the

parties' request that we defer ruling on the writ petition pending the resolution of various

bankruptcy issues. After the bankruptcy issues were resolved, the parties completed their

briefing on the section 170.6 issues and we conducted oral argument.

       Based on our evaluation of the parties' arguments, the record, and the applicable

law, we conclude the court properly found the Sunrise defendants' section 170.6

challenge was untimely because defendants filed the challenge more than 15 days after

they made an appearance in the action by filing an opposition to the section 403

transfer/consolidation motion in Judge Wohlfeil's department. In reaching this

conclusion, we are aware that section 170.6's time deadlines were not written with section

403 transfer motions in mind, and there are several plausible ways to interpret section

170.6 in this context. But we are satisfied our conclusion best effectuates the legislative

intent when viewing the specific words of the statute and the statutory purpose and

objectives.




                                              3
                   FACTUAL AND PROCEDURAL BACKGROUND3

       In 2007, Overland obtained $25 million in borrowed funds from certain lenders.

Overland then used the funds to make secured real estate loans involving many different

parcels of property located in several different counties. In about 2010, Overland

allegedly defaulted on the $25 million debt obligation. The lenders hired Dan Tepper and

his entity Esola Capital Investment, LLC (Esola) to evaluate the situation and perform an

audit on the secured properties. Tepper then allegedly mispresented to Overland that the

debt would be extinguished if Overland transferred its interests in the secured properties

to Esola.

       Overland agreed to do so and executed a series of recordable documents

purportedly transferring its interest in these properties to Esola in trust for the lenders.

These properties included: (1) property in San Diego County (the Cartwright property);

(2) property in San Bernardino County (the Euclid property); and (3) property in Los

Angeles County (the Friar property). Esola/Tepper then allegedly conducted foreclosure

sales of these properties, and the properties were purchased by, or transferred to, various

third parties. These third parties include the Sunrise defendants (who obtained interests

in the San Bernardino Euclid property).

       In December 2013, Overland filed their San Diego County complaint alleging

intentional and negligent misrepresentation against Tepper and Esola (and one other



3       This case has a complicated litigation history. We summarize only those alleged
facts relevant to our consideration of the legal issue before us.

                                               4
defendant) pertaining to the Cartwright property. As later amended, Overland also

sought to cancel instruments as to third parties who claimed interests in the property

through Tepper/Esola.

       Three years later, in June 2016, Overland filed the San Bernardino County

Superior Court action, asserting similar fraud allegations against Tepper and Esola, and

seeking to quiet title to the Euclid property against the Sunrise defendants and others.

Overland also filed a Los Angeles County Superior Court action based on the same fraud

allegations against Tepper and Esola, and sought to quiet title to the Friar property

against third parties who had obtained interests in that property.4

       In April 2017, Overland amended the San Diego County complaint to add two

defendants, Wells Fargo National Association, Inc., and A&S Park Boulevard, LLC. On

August 11, 2017, A&S specially appeared and moved to dismiss the action for failure to

serve the complaint within three years. Five days later, it filed a section 170.6

peremptory challenge against Superior Court Judge Eddie Sturgeon. Judge Sturgeon

granted the motion and, in August 2017, Judge Wohlfeil was assigned as the independent

calendar judge in the San Diego County action. Judge Wohlfeil later denied Wells Fargo

and A&S's motion to dismiss.

       On October 18, 2017, Overland filed an amended complaint adding various

defendants to the San Diego action, including the Sunrise defendants. The Sunrise


4      Overland filed a Los Angeles County action against another party, but this action
has reached the final judgment stage and is not part of this writ proceeding. We thus omit
reference to this action and the defendant in that action.

                                             5
defendants specially appeared and moved to dismiss the action against them, arguing they

were not properly served within three years after the action was filed and therefore the

court had no jurisdiction over them. The court granted this motion, finding dismissal was

mandatory under section 583.250.

       Meanwhile, Overland had filed a petition with the Judicial Council to coordinate

the San Diego action with its other actions, including the Los Angeles Friar action and

the San Bernardino Euclid action. Overland filed the petition under rules applicable to

the coordination of complex cases. (See §§ 404, 404.1; rule 3.520.)

       In November 2017, the Chief Justice/Judicial Council Chair authorized the San

Diego Superior Court to assign a superior court judge to sit as the coordination motion

judge to determine whether the identified matters were complex and, if so, whether

coordination of those actions was appropriate. The presiding judge of the San Diego

Superior Court appointed Judge Wohlfeil as the complex-case coordination motion judge.

       After briefing, on January 18, 2018, Judge Wohlfeil denied the motion to

coordinate under the complex case rules, finding the cases were not "complex" under the

applicable statute. (See § 404; rule 3.400(a).) But the court said its "ruling [was] made

without prejudice to [Overland's] ability to seek to transfer and consolidate the related

pending actions" under noncomplex case rules.

       Seven days later, Overland moved to transfer and consolidate the San Bernardino

Euclid action and the Los Angeles Friar action with the San Diego action. Overland

made the motion under section 403, which governs transfer of noncomplex cases that

involve common factual and legal questions, and permits a court to consolidate cases "for

                                             6
trial pursuant to [s]ection 1048 without any further motion or hearing." (§ 403.) Rule

3.500 contains rules for noncomplex-case transfer proceedings, including requiring a

noticed motion supported by a declaration and factual findings by the trial court. (Rule

3.500(b), (c), (d).)

       On February 16, 2018, the Sunrise defendants filed an opposition to Overland's

section 403 transfer/consolidation motion. The Sunrise defendants filed this opposition

in the San Diego County action; their opposition papers contained the San Diego case

caption and identified Judge Wohlfeil as the judge presiding over the matter. In their

opposition, the Sunrise defendants urged Judge Wohlfeil to exercise his discretion to

deny the motion based on their assertions that the factual circumstances in each action

were different; the cases were at different litigation stages; and consolidation would

substantially inconvenience the parties and witnesses.

       Judge Wohlfeil presided over the hearing on the motion, which was attended by

Overland's counsel and counsel for each of the defendants, including the Sunrise

defendants. After considering the parties' arguments, on March 2, the court issued a

minute order granting Overland's motion, stating: "[T]ransfers of the Friar and Euclid

actions [are] warranted pursuant to section 403, and . . . Rule 3.500(d). In addition,

consolidation is proper pursuant to section 1048(a)." The court detailed its supporting

findings, including that common factual and legal questions predominate; consolidation

would be convenient and practical; a single fact finder would result in efficiency; the

transfer and consolidation will preclude duplicative or inconsistent rulings; and the "San

Diego Superior Court is uniquely familiar with the factual and legal issues involved given

                                             7
the prior lawsuits addressing the same or similar wrongful conduct." The court scheduled

a March 15, 2019 trial date.

       The next week, on March 8, 2018, the Sunrise defendants' counsel served on all

parties a section 170.6 peremptory challenge against Judge Wohlfeil, declaring the judge

"is prejudiced" against them and/or their attorney, and "a fair and impartial trial or

hearing cannot be had before such judge." On March 16, Judge Wohlfeil denied the

challenge as "Not Timely."

       On April 5, the Sunrise defendants filed a writ petition in this court challenging

Judge Wohlfeil's denial of their section 170.6 peremptory challenge.

       One week later, on April 13, Judge Wohlfeil denied a motion brought by certain of

the Los Angeles action defendants seeking reconsideration of the ruling ordering the Los

Angeles Friars action to be transferred and consolidated with the San Diego County

action. The court found these defendants did not establish new or different facts and,

even if they met this burden, the new facts "do not alter . . . the facts and reasoning

underlying the decision to transfer and consolidate." The court also added an explanation

for its ruling on the Sunrise defendants' peremptory challenge. The court stated: "[The

Sunrise defendants] appeared in this action as early as February 16, [2018] . . . and did

not file their [section] 170.6 [challenge] until March 16, 2018 . . . ."5




5      Although the court said the peremptory challenge was filed on March 16, the
parties appear to agree it was filed on March 8, the date the document was signed by the
Sunrise defendants' attorney. The appellate record does not appear to contain information
showing a March 8 filing date. Whether the date was March 8 or March 16 is immaterial
                                               8
       On April 27, this court issued a stay of the San Diego County action, pending a

determination on the Sunrise defendants' writ petition.

       Three days later, the Sunrise defendants filed a motion in the San Bernardino

County Superior Court requesting that the court retain the case and raising objections to

the transfer order. There is no indication the San Bernardino court has ever ruled on the

motion.

       On May 8, we issued an order to show cause on the Sunrise defendants' writ

petition. The parties thereafter filed briefs and supplemental briefs on the issues

pertaining to the timeliness of the section 170.6 peremptory motion.

                                        DISCUSSION

       Section 170.6 permits "[a] party . . . appearing in . . . an action or proceeding" to

disqualify the judge based on a sworn statement of the party's belief that the judge is

prejudiced against that party or the party's attorneys. (Pickett v. Superior Court (2012)

203 Cal.App.4th 887, 892 (Pickett).) The judge has no discretion to refuse the challenge

unless the statement is untimely or does not otherwise comply with the statutory

procedural requirements. (Ibid.; see Cybermedia, Inc. v. Superior Court (1999) 72

Cal.App.4th 910, 914.) "The right to disqualify a judge under section 170.6 ' "is

'automatic' in the sense that a good faith belief in prejudice is alone sufficient, proof of

facts showing actual prejudice not being required." ' " (Pickett, at p. 892.)




because either date would have been more than 15 days after the Sunrise defendants filed
their February 16 opposition.

                                               9
       The court denied the peremptory challenge as untimely. The Sunrise defendants

contend the court erred because they timely filed their challenge within 15 days of Judge

Wohlfeil's March 2 order granting Overland's transfer and consolidation motion.

Overland counters that the statutory deadline was triggered by several events occurring

before the March 2 date.

       In resolving the parties' contentions, we focus on 170.6's statutory language. (See

Frisk v. Superior Court (2011) 200 Cal.App.4th 402, 408 ["Peremptory challenges are

creatures of statute."].) We examine "the statute's words, giving them their ordinary and

usual meaning and viewing them in their statutory context, because the statutory

language is usually the most reliable indicator of legislative intent." (Gattuso v. Harte-

Hanks Shoppers, Inc. (2007) 42 Cal.4th 554, 567.) To the extent the statutory language is

ambiguous, we consider the consequences of the possible constructions and the public

policies sought to be achieved. (Wells v. One2One Learning Foundation (2006) 39

Cal.4th 1164, 1190.) " ' "As a remedial statute, section 170.6 is to be liberally construed

in favor of allowing a peremptory challenge, and a challenge should be denied only if the

statute absolutely forbids it." ' " (Pickett, supra, 203 Cal.App.4th at p. 892.) The statute

also seeks to "strike a balance between the needs of litigants and the operating efficiency

of the courts." (Home Ins. Co. v. Superior Court (2005) 34 Cal.4th 1025, 1032.) To

implement this latter intent, the courts must be " 'vigilant to enforce the statutory

restrictions on the number and timing of motions permitted.' " (Id. at p. 1033.)

       On timeliness requirements, section 170.6 states that a challenge is permitted any

time before the trial or hearing begins, but then sets forth three exceptions, each of which

                                              10
mandates an earlier filing. (See People v. Superior Court (Lavi) (1993) 4 Cal.4th 1164,

1171-1172; Entente Design, Inc. v. Superior Court (2013) 214 Cal.App.4th 385, 389-

390.) The trial court found the "all purpose assignment" statutory exception applied here.

(§ 170.6, subd. (a)(2).) This rule states: "If directed to the trial of a civil cause that has

been assigned to a judge for all purposes, the motion shall be made to the assigned judge

or to the presiding judge by a party within 15 days after notice of the all purpose

assignment, or if the party has not yet appeared in the action, then within 15 days after

the appearance." (Ibid.)

       Both parties recognize this exception applies here. We agree. In August 2017

Judge Wohlfeil was assigned to preside over the San Diego County action as the

independent calendar judge, and thus had been assigned the matter for all purposes on

that date. Therefore, under section 170.6, subdivision (a)(2), the Sunrise defendants were

required to file their peremptory challenge "within 15 days after notice of the all purpose

assignment, or if the party has not yet appeared in the action, then within 15 days after

the appearance." (Italics added.)

       The Sunrise defendants devote most of their briefing in this writ proceeding to

arguing the first triggering condition was inapplicable before the court issued its March 2

transfer and consolidation order. We agree that because the Sunrise defendants were not

defendants in the action in August 2017 when Judge Wohlfeil was appointed the

independent calendar judge, they obviously had no obligation to file any peremptory

challenge within 15 days of that time. The statutory time period triggered by the notice

of assignment applies when the existing parties (those who have appeared in the action)

                                               11
receive the notice of the assignment. Otherwise, the next clause "or if the party has not

yet appeared in the action . . ." would have no meaning. (§ 170.6, subd. (a)(2), italics

added.)

       The Sunrise defendants, however, largely ignore or minimize the second statutory

trigger for the 15-day time period: "if the party has not yet appeared in the action, then

within 15 days after the appearance." (§ 170.6, subd. (a)(2), italics added.) "The word

'appearance' as it is used in section 170.6 consistently has been interpreted to mean

'general appearance.' [Citations.] It has been construed in this fashion for the simple

reason that it is only upon the making of a general appearance that a defendant submits to

the jurisdiction of the court." (La Seigneurie U.C. Holdings, Inc. v. Superior Court

(1994) 29 Cal.App.4th 1500, 1504; accord, School Dist. of Okaloosa County v. Superior

Court (1997) 58 Cal.App.4th 1126, 1131 (Okaloosa).)

       For purposes of this case, we accept that the Sunrise defendants did not make a

general appearance in the action in October 2017 when they specially appeared in

moving to dismiss Overland's amended complaint seeking to add them as Doe

defendants. We also accept the 15-day period did not begin to run when the Sunrise

defendants filed their opposition to Overland's complex-case coordination motion. As

discussed below, complex-case coordinations have special procedural rules, including

those governing section 170.6 motions. (See rule 3.516.)

       But the Sunrise defendants did make a general appearance in the San Diego action

when they filed their opposition to Overland's section 403 consolidation motion on

February 16, 2018. Although they were not yet parties in the San Diego action, they

                                             12
were existing parties in Overland's San Bernardino action to which the motion to

consolidate and transfer was directed and they filed papers in the San Diego action

requesting that Judge Wohlfeil exercise his discretion to deny the motion.

        By filing a petition acknowledging Judge Wohlfeil's jurisdictional authority over

their case and his authority to transfer and consolidate the case with the San Diego action,

and by recognizing that Judge Wohlfeil had been assigned as the independent calendar

judge, the Sunrise defendants "appeared in the action" on February 16, 2018, within the

meaning of section 170.6, subdivision (a)(2), triggering the 15-day judge-for-all-purposes

rule.

        Section 1014 states: "A defendant appears in an action when the defendant

answers, demurs, files a notice of motion to strike, files a notice of motion to transfer

pursuant to Section 396(b), moves for reclassification pursuant to Section 403.040, gives

the plaintiff written notice of appearance, or when an attorney gives notice of appearance

for the defendant." But this list "is not exclusive." (Hamilton v. Asbestos Corp. (2000)

22 Cal.4th 1127, 1147; Air Machine Com SRL v. Superior Court (2010) 186 Cal.App.4th

414, 420.) " 'What is determinative is whether [the] defendant takes a part in the

particular action which in some manner recognizes the authority of the court to

proceed.' " (Hamilton, at p. 1147; accord, Sierra Club v. Napa County Bd. of Supervisors

(2012) 205 Cal.App.4th 162, 171; Mansour v. Superior Court (1995) 38 Cal.App.4th

1750, 1756-1757.) "[I]f an appearance is for any purpose other than to question the

jurisdiction of the court[,] it is general." (Berard Construction Co. v. Municipal Court



                                             13
(1975) 49 Cal.App.3d 710, 715 (Berard Construction); accord, In re Vanessa Q. (2010)

187 Cal.App.4th 128, 135 (Vanessa Q.).)

       Thus, opposing a motion other than on jurisdictional grounds normally constitutes

a general appearance. (People v. Ciancio (2003) 109 Cal.App.4th 175, 192; see Alioto

Fish Co. v. Alioto (1994) 27 Cal.App.4th 1669, 1688-1689.) "[A] general appearance

need not be ' "a formal, technical step or act . . ." ' [citation]; rather the term may apply to

various acts which, under all of the circumstances, are deemed to confer jurisdiction of

the person." (Sanchez v. Superior Court (1988) 203 Cal.App.3d 1391, 1397; see In re

R.L. (2016) 4 Cal.App.5th 125, 148; Vanessa Q., supra, 187 Cal.App.4th at p. 135;

Ciancio, at pp. 192-193; Berard Construction, supra, 49 Cal.App.3d at p. 715 [a motion

to dismiss on ground of inconvenient forum reflects a general appearance because it

"concedes jurisdiction" and "asks the court to decline to exercise the jurisdiction it

constitutionally has"].)6

       The Sunrise defendants made a general appearance in the San Diego action on

February 16, 2018, when they filed their opposition to the motion to transfer and

consolidate their San Bernardino action with the San Diego action. The Sunrise

defendants' opposition papers contained the caption of the San Diego County Superior

Court action and the superior court case number for the San Diego action, and identified


6      The Berard Construction court held that although the motion to dismiss on the
ground of inconvenient forum would normally constitute a general appearance, this result
was changed by a statute providing that a party who objects on this ground does not make
a general appearance. (See § 418.10, subd. (a)(2), (e)(1); Berard Construction, supra, 49
Cal.App.3d at pp. 714-715.) There is no similar statutory exception applicable to
appearances to challenge section 403 transfer motions.
                                               14
Judge Wohlfeil as the judge presiding over the San Diego action. By filing this

opposition and separate evidentiary objections, the Sunrise defendants necessarily

conceded the court had the jurisdiction and statutory authority to order the transfer, but

raised numerous arguments in an effort to convince Judge Wohlfeil to maintain the status

quo and allow the case to be tried in San Bernardino. An appearance is general if it is for

any purpose other than to question the court's jurisdiction. (Zobel v. Zobel (1907) 151

Cal. 98, 101; Berard Construction, supra, 49 Cal.App.3d at p. 715.)

       In reaching this conclusion, we are aware that in their papers filed in opposition to

Overland's transfer/consolidation motion, the Sunrise defendants referred to themselves

as "Specially Appearing Defendants." However, a statement that an appearance is special

is not conclusive on the issue. (Ciancio, supra, 109 Cal.App.4th at p. 192.) " ' "Whether

an appearance is general or special is determined by the character of the relief sought and

not by the intention of the party that it shall or shall not operate as a general or special

appearance." ' " (Slaybaugh v. Superior Court (1977) 70 Cal.App.3d 216, 221.)

       The Sunrise defendants argue they did not "appear[] in the action" within the

meaning of section 170.6, subdivision (a)(2)'s all-purpose-assignment exception because

they were not parties in the San Diego County action until the court issued the transfer

and consolidation order. However, the critical point is that they were existing parties in

Overland's San Bernardino action and they filed an opposition to the transfer motion in

the San Diego action. By filing a response in the San Diego action that had been

assigned to Judge Wohlfeil "for all purposes," they "appeared in the action" in a manner

sufficient to trigger the time period for filing any peremptory challenge to Judge

                                              15
Wohlfeil. The Sunrise defendants filed papers opposing a transfer motion and, in so

doing, asked Judge Wohlfeil to exercise his authority to deny Overland's request to

consolidate its San Bernardino case with the San Diego case. This action constituted a

general appearance in the San Diego action sufficient to trigger the 15-day period for

filing a section 170.6 challenge. Because the Sunrise defendants did not file their

challenge within 15 days after they appeared, their challenge was untimely.

       In urging us to find their peremptory challenge timely, the Sunrise defendants rely

principally on three cases. (Stone v. Superior Court (1994) 25 Cal.App.4th 1144 (Stone);

Philip Morris v. Superior Court (1999) 71 Cal.App.4th 116 (Philip Morris); Nissan

Motor Corp. v. Superior Court (1992) 6 Cal.App.4th 150 (Nissan).) Although these

cases superficially appear helpful to the Sunrise defendants, on closer examination they

have no applicability to the circumstances here.

       Stone and Philip Morris arose in the context of a complex-case coordination under

section 404, which is governed by different procedures and by rule 3.516, which sets

forth special rules for complex-case peremptory challenges.7 Rule 3.516 is contained in

the California Rules of Court section entitled "Procedural Rules Applicable to All

Complex Coordination Proceedings." The rule was promulgated to address the "complex



7       Rule 3.516 states: "A party making a peremptory challenge by motion . . .
regarding an assigned judge must submit it in writing to the assigned judge within 20
days after service of the order assigning the judge to the coordination proceeding. All
plaintiffs or similar parties in the included or coordinated actions constitute a side and all
defendants or similar parties in such actions constitute a side for purposes of applying . . .
section 170.6."

                                             16
and time consuming process" by which complex cases are coordinated under section 404

(with Judicial Council involvement in case assignments), and to recognize the unique

issues arising from this process. (Okaloosa, supra, 58 Cal.App.4th at p. 1135.) The

courts have thus strictly limited the application of rule 3.516 to the section 404 complex-

coordination cases. (Id. at p. 1136 [the peremptory challenge "rules developed for

[complex] coordinated cases do not apply . . . to anything other than [section 404]

'coordinated actions' in the statutory sense of those words"]; see Farmers Ins. Exchange

v. Superior Court (1992) 10 Cal.App.4th 1509, 1511-1512.)

       Because Stone and Philip Morris involved interpretations of rule 3.516 (or its

substantively identical predecessor) and the specific procedures surrounding complex-

case coordination, they have minimal applicability to the issues before us. The Stone

court held a party challenging the assignment of a complex-case coordination judge

(§ 404) pursuant to section 170.6 must file the challenge within 20 days after either the

assignment of the judge ruling on the complex-case consolidation motion or the

assignment of the judge to preside over the merits of the cases. (Stone, supra, 25

Cal.App.4th at pp. 1146-1147.) The court based its conclusion on the language of the

predecessor to rule 3.516 and the process for assigning judges under the complex-case

rules. The court found that requiring a defendant to file its peremptory motion within 20

days of the complex-case motion judge assignment would not sufficiently protect the

defendant's section 170.6 right because the defendant could not reasonably predict the

trial judge's identity under the complex-case coordination procedures. (Stone, at p.

1147.) The court explained that the complex-case coordination rules expressly

                                            17
contemplate that the motions judge will often be different from the trial judge because the

rules provide that if the motions judge deems coordination to be appropriate, the judge

must report to the Judicial Council chair, who is then responsible for selecting the court

and assigning the judge. (Ibid.; see § 404.3.)

       Stone's holding and reasoning do not extend to the situation here. There is no

Judicial Council involvement in a section 403 judge assignment and instead the party

moving for a section 403 transfer generally seeks to transfer and consolidate an action

with the existing action. Thus, where, as here, an independent calendar judge has already

been assigned for all purposes in the existing action, and all parties and potential parties

are aware of the identity of the trial judge when a transfer motion is brought, the parties

would be on notice that this judge will be presiding over the trial. They are aware that if

they intend to challenge this trial judge, they have 15 days to do so after making an

appearance in the judge's department.8

       Philip Morris is similarly distinguishable. (Philip Morris, supra, 71 Cal.App.4th

116.) There, the plaintiffs timely filed a peremptory disqualification challenge under the

predecessor to rule 3.516 in a complex-case coordination proceeding. The defendant

argued the challenge was ineffective because one of the plaintiffs had previously filed a



8       The Sunrise defendants argue that they did not necessarily know who would be the
trial judge because Judge Wohlfeil had the discretion to transfer the case to another court.
(See rule 3.500(h).) The possibility that a judge could transfer the action to a different
department is not analogous to the complex-case assignment rules that contemplate a
different trial judge and motion judge, nor does the possibility of such future events
relieve defendants of their obligation to timely file a section 170.6 motion.

                                             18
peremptory challenge before the plaintiffs had petitioned to coordinate the cases. (Philip

Morris, at pp. 119-120.) The Court of Appeal held the prior peremptory challenge did

not preclude the later challenge. The court based its conclusion on a close examination of

the language in the predecessor to rule 3.516 that permitted each "side" to challenge an

assigned coordination judge in a complex case coordination proceeding. (Philip Morris,

at pp. 120-126.) This analysis is inapplicable here because we are governed by section

170.6's timing rules and not the special procedures of rule 3.516, and the issue raised here

involves only timing and not peremptory challenges by a particular side.

       The third case relied upon by the Sunrise defendants did involve a noncomplex-

case consolidation, but it is factually distinguishable. (Nissan, supra, 6 Cal.App.4th 150.)

In Nissan, a trial judge had been presiding over a products liability action against a car

manufacturer for more than one year. (Id. at p. 153.) The judge then sua sponte

consolidated this action with two other products liability actions against the same

manufacturer brought by separate groups of plaintiffs. (Ibid.) When the defendant

learned of this consolidation, it immediately filed a peremptory challenge with respect to

the two transferred cases. (Id. at pp. 153-154.)

       The trial judge found the challenges were too late, but the Court of Appeal

disagreed. (Nissan, supra, 6 Cal.App.4th at p. 154.) The Nissan court reasoned that the

manufacturer had exercised its peremptory challenge on the same day it was notified of

the reassignment, and thus complied with the deadline imposed by section 170.6.

(Nissan, at p. 155.) The court additionally found that "[a] party's acquiescence of a judge

to hear one action does not impair his or her right to exercise a challenge to prevent that

                                             19
judge from hearing another matter, even if that matter raises issues closely related to

those in the first action." (Ibid.) The court emphasized that the actions were "three

separate and distinct cases, entitled to separate challenges under section 170.6." (Ibid.)

       We agree with Nissan's conclusion and reasoning. The Nissan defendant filed its

peremptory challenges against the trial judge less than 24 hours after learning the two

new cases were assigned to this judge through the judge's own motion. Additionally, as

the Nissan court noted, collateral estoppel principles do not apply to disqualification

motions and the statutory procedures allow each side to file one challenge in each case,

even if the case was similar to a lawsuit previously before the same trial judge. But this

case is different. The consolidation and transfer was not accomplished through a sua

sponte motion. The Sunrise defendants had notice Judge Wohlfeil was the independent

calendar judge assigned to Overland's case and they appeared in the action to oppose the

transfer and consolidation motion. At that point, defendants had the opportunity to file

their peremptory challenge within 15 days of the appearance. Unlike the Nissan

defendant, their challenge was filed more than 15 days after they appeared in the action.

       Our conclusion that the peremptory challenge was untimely is consistent with the

policies underlying section 170.6 that seek to ensure public confidence in the judiciary

and protect a litigant's right to a fair and impartial adjudicator, while at the same time

preclude judge-shopping and the use of the 170.6 procedure to obstruct efficient judicial

administration and to gain unfair tactical advantage. (See Peracchi v. Superior Court

(2003) 30 Cal.4th 1245, 1252-1253; see also McNair v. Superior Court (2016) 6

Cal.App.5th 1227, 1232, 1234.) By determining the statute requires defendants who are

                                              20
parties to a noncomplex-case transfer/consolidation motion to file their peremptory

challenge when they make a general appearance in the department of the judge assigned

for all purposes, we have assured that litigants retain a full opportunity to assert their

peremptory challenge and maintain their right to a fair and impartial adjudicator, while at

the same time reducing the possibility of unnecessary delays and waste of judicial

resources.

       In its return, Overland argues that if the Sunrise defendants were not required to

challenge Judge Wohlfeil earlier, their challenge was premature because the San

Bernardino and Los Angeles actions have not been formally transferred to the San Diego

Superior Court. We need not reach the issue, but briefly reference the transfer process as

there appears to be considerable confusion regarding this issue.

       Section 399, subdivision (a) provides: "If an order is made transferring an action

or proceeding under any provisions of this title, the clerk shall, after expiration of the

time within which a petition for writ of mandate could have been filed pursuant to

Section 400 [20 days], or if a writ petition is filed after judgment denying the writ

becomes final, and upon payment of the costs and fees, transmit the pleadings and papers

of the action or proceeding . . . to the clerk of the court to which the action or proceeding

is transferred." Rule 3.500(f) states: "If the court orders a case or cases transferred, the

moving party must promptly take all appropriate action necessary to assure that the

transfer takes place and that proceedings are initiated in the other court or courts to

complete consolidation with the case pending in that court."



                                              21
       It appears from the record that Overland has paid the required transfer fees to the

superior court clerks' offices. And the 20-day deadline for challenging Judge Wohlfeil's

transfer order has long passed. The defendants in the Los Angeles action challenged

Judge Wohlfeil's transfer order in this court, and we summarily denied that challenge on

April 9, 2018. Thus, it is not clear to us why the cases have not yet been transferred to

the San Diego Superior Court. Although we stayed the San Diego action to resolve the

Sunrise defendants' section 170.6 challenge, this stay did not apply to the Los Angeles

and San Bernardino actions, including any duties to comply with Judge Wohlfeil's

transfer order. This writ proceeding concerns the validity of the section 170.6 challenge,

not the validity of Judge Wohlfeil's decision to transfer and consolidate the three cases.

To the extent the Los Angeles and San Bernardino courts believed that any transfer could

not be effectuated during the stay of the San Diego action, that stay will now be lifted.

       In any event, the issue whether these cases have been formally transferred does not

affect our analysis. As explained, the Sunrise defendants' section 170.6 challenge was

untimely because they had made an appearance in the action on February 16, more than

15 days before filing the challenge. Whether the case was or was not formally transferred

under required procedures does not affect this conclusion.

       Based on our determinations in this opinion, we do not reach Overland's alternate

grounds for supporting Judge Wohlfeil's finding that the section 170.6 challenge was

untimely.




                                             22
                                      DISPOSITION

       Petition denied. The parties are to bear their own costs in the writ proceeding.

The stay previously issued by this court is vacated.




                                                                              HALLER, J.

WE CONCUR:



HUFFMAN, Acting P.J.



NARES, J.




                                            23